                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA                              Case No. 19-CR-10459-RWZ

        v.

 CECCHETELLI, et. al.,
                Defendants.



                           TEMPORARY PROTECTIVE ORDER

        Upon review of the Motion for Temporary Protective Order filed by the United States in
this matter, and for good cause shown based on certain safety and security issues present in this
case, the Court issues the following Temporary Protective Order governing discovery. Nothing in
this Order shall limit the ability of the parties to seek modifications of this Temporary Protective
Order in the future.

       a.      This Temporary Protective Order shall govern all “Detention Materials” produced
               by the government in this case from this day forward.

       b.      The Detention Materials shall be defined as the materials produced to defense
               counsel that bear the Bates prefix “JENCKS.”

       c.      The term “Defense Team” shall only include attorneys of record in the above-
               captioned case and any support staff employed by the attorney of record.

       d.      If an attorney of record wishes to further share Detention Materials with other
               members of the Defense Team, each defense counsel shall provide a copy of this
               Temporary Protective Order to the member of the Defense Team with whom
               Detention Materials are intended to be shared.

       e.      The Defense Team shall maintain Detention Materials in accordance with this
               Agreement and Detention Materials shall be used by the Defense Team solely and
               exclusively in connection with the litigation and trial of this case and any related
               appeal.

       f.      Detention Materials shall be accessed, reviewed, and/or copied only by members
               of the Defense Team. Each defense counsel shall maintain a signed copy of this
               Order.

       g.      The Defense Team shall not provide or distribute any copies of any Detention
               Materials to defendants.
      h.    The defendants in this case are permitted to review Detention Materials in the
            presence of a Defense Team member.

      i.    Violation of this Temporary Protective Order or the attached Agreement shall be
            subject to sanction. Absent further Order of the Court, the terms of this Temporary
            Protective Order shall continue to be in effect and binding following the termination
            of the case.


                                            So Ordered,



                                            _______________________________
                                            HON. MARIANNE B. BOWLER
                                            United States Magistrate Judge

Dated: ______________, 2019
